           Case 4:20-cv-00796-KGB Document 6 Filed 01/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICKY L. SCOTT                                                                        PLAINTIFF
ADC #112513

v.                              Case No. 4:20-cv-00796-KGB-JJV

CHARLOTTE L. JONES,
Work Hobby Crafts Supervisor,
Varner Unit, et al.                                                                DEFENDANTS


                                             ORDER

        The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 4).               In his Proposed Findings and

Recommendations, Judge Volpe explains that plaintiff Ricky L. Scott is not allowed to proceed in

forma pauperis because he is a three-striker as defined in 28 U.S.C. § 1915(g) (Id., at 2). Judge

Volpe recommends that this Court dismiss Mr. Scott’s complaint based on his failure to pay the

statutory filing fee within 21 days as ordered by the court (Id. at 2). Mr. Scott filed objections to

the Proposed Findings and Recommendations in order to “ask this Court to dismiss Plaintiff’s Civil

Complaint WITHOUT Prejudice so plaintiff can refile this case at a later date” when he can pay

the filing fee.

        Upon a de novo review of the record, including the Proposed Findings and

Recommendations and Mr. Scott’s objections, the Court concludes that the Proposed Findings and

Recommendations should be, and hereby are, approved and adopted in their entirety as this Court’s

findings in all respects (Id.). The Court dismisses this case without prejudice (Dkt. No. 1). The

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal of this Order

and accompanying Judgment would not be taken in good faith.
  Case 4:20-cv-00796-KGB Document 6 Filed 01/27/21 Page 2 of 2




It is so ordered this 27th day of January, 2021.




                                              Kristine G. Baker
                                              United States District Judge




                                         2
